Power of Attorney I, Virginia G. Breen, the undersigned Director of O'Connor Fund of Funds:Event LLC (the "Fund"), hereby authorize each of William J. Ferri, James M. Hnilo and Nicholas J. Vagra as an attorney-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By:/s/ Virginia G. Breen Name:Virginia G. Breen Title:Director Dated as of April 18, 2012 Power of Attorney I, Meyer Feldberg, the undersigned Director of O'Connor Fund of Funds:Event LLC (the "Fund"), hereby authorize each of William J. Ferri, James M. Hnilo and Nicholas J. Vagra as an attorney-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By:/s/ Meyer Feldberg Name:Meyer Feldberg Title:Director Dated as of April 11, 2012 Power of Attorney I, George W. Gowen, the undersigned Director of O'Connor Fund of Funds:Event LLC (the "Fund"), hereby authorize each of William J. Ferri, James M. Hnilo and Nicholas J. Vagra as an attorney-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By:/s/ George W. Gowen Name:George W. Gowen Title:Director Dated as of April 18, 2012 Power of Attorney I, Stephen H. Penman, the undersigned Director of O'Connor Fund of Funds:Event LLC (the "Fund"), hereby authorize each of William J. Ferri, James M. Hnilo and Nicholas J. Vagra as an attorney-in-fact to sign on my behalf in the capacity indicated in the Registration Statement or amendments thereto (including pre-effective and post-effective amendments) for the Fund and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. By:/s/ Stephen H. Penman Name:Stephen H. Penman Title:Director Dated as of April 10, 2012
